*73Concurring and Dissenting Opinion by
Judge Crumlish, Jr.:
I disagree with, the Court’s conclusion that Philadelphia Gas Works (PGW) is not entitled to the “political subdivision” exemption of Section 4 of the Liquid Fuels Tax Act1 (Act), for liquid fuel taxes paid between April 1, 1970 and December 31, 1972.
In Commonwealth v. Erie Metropolitan Transit Authority, 444 Pa. 345, 281 A.2d 882 (1971), our Supreme Court held that metropolitan transit authorities which were created pursuant to the Municipality Authorities Act of 1945 2 are included in the Commonwealth’s liquid fuels tax exemption. Although the Court specifically rejected the proposition that the transit authority was a political subdivision, I believe that there is a valid and critical distinction between this case and Erie. In this case, PGW has no identity apart from the City of Philadelphia. The authority to create or operate the gas works is not a creature of the General Assembly. Eather, the creation and operation of PGW is outlined in the Philadelphia Home Eule Charter (Charter) which interweaves PGW within the fabric of the city government. The following Charter provisions are applicable:
Article III of the Charter is entitled “Executive and Administrative Branch — Organization”. Chapter 9 of that Article establishes departmental boards and commissions. Section 3-909 states: “The Gas Commission shall be constituted and appointed in accordance with the provisions of such contract as may from time to time be in effect between the city and the operator of the city gas works, or, in the absence of a contract, in such manner as may be provided by ordinance.” The powers and duties of the Gas Com*74mission are outlined in Section 5-902 of the Charter which states: “The Gas Commission shall exercise such powers and perform such duties as may from time to time be provided in contracts between the city and the operator of the city gas works or in the absence of a contract, by ordinances.” Section 3-100(f) of the Charter then lodges the Gas Commission in the city’s Department of Public Property. The actual physical plant of the city gas works comes under the control of the Department of Public Property, as Section 5-900(d) provides: “(d) Gas, Electricity and Steam. The Department shall supervise the operation of leases of City facilities for the production and transmission of gas ... It shall operate and itself, or by contract, maintain, repair and improve City gas . . . facilities not under lease to others and when authorised hy the Council, acquire, design and construct additional such facilities. The Department shall from time to time inspect and test the quality of gas . . . furnished to the City and its inhabitants, and the facilities for their transmission and metering.” (Emphasis added.) Section 5-901 provides: “Rates and Charges. In accordance with such standards as the Council may from time to time ordain, the Department of Public Property shall fix and regulate rates and charges for the use of City transit facilities and for furnishing gas . . . from City facilities when any such facilities are not under lease to others. The standards pursuant to which rates and charges shall be fixed by the Department shall be such as to yield to the City at least an amount equal to operating expenses and interest and sinking fund charges on any debt incurred or about to be incurred for the purposes of the facility for which rates and charges are beingfixed____” (Emphasis added.)
These Charter provisions to me clearly say that the production, transmission, and rate structuring- of *75natural gas, as well as the maintenance and improvement of the facilities therefor, are solely the responsibility of the City of Philadelphia. That the city has contracted for the management of PGW does not disturb the unity of identity of PGW and the city since, unlike the situation in Erie, the city is, and has at all times been, the owner of the real and personal property which constitute the physical components collectively known as PGW.3 Thus, Erie’s refusal to give “political subdivision” status to an independent municipal transit authority which owns and controls the physical components of the transit system is clearly inapplicable to the municipally owned and operated PGW.
The majority also has erred in relying upon Erie for the proposition that PGW has not met its heavy burden of proving that it is entitled to a tax exemption. In Erie, the Court wrote: “We are mindful of the general proposition that claims for exemption from taxation are to be strictly construed. (Citations omitted.) But in this situation, where a public instrumentality is involved, another equally important rule is controlling, viz., Ghat in the absence of a statute to the contrary, public property used for public purposes is exempt from taxation . . . and no express exemption law is needed.’ Southwestern Delaware County Municipal Authority v. Aston Township, 413 Pa. 526, 198 A.2d 867 (1964).” 444 Pa. at 349, 281 A.2d at 884. Southwestern Delaware Cownty Municipal Authority, supra, held that property owned by a municipality and devoted exclusively to public purposes is immune from any form of taxation or assessments unless a statute clearly and unequivocally expresses the legislative intent that such property shall not be immune. In my view, the majority today has *76fallen into error when it tells us that PGrW shoulders the burden to prove its exempt status because PGrW is municipal property being used for a public purpose.
The peculiar relationship between PGrW and the City of Philadelphia must be distinguished from that of other municipalities which do not retain ownership of gas facilities and whose natural gas customers are serviced by private profit-motivated corporations. This is a significant distinction because municipal corporations which furnish natural gas or other public utilities within their corporate limits are not subject to regulation either for rates 4 or facilities and services 5 by the Pennsylvania Public Utility Commission, whereas farmed out responsibility for services to residents of a municipality in the ownership and operation of the facilities of profit corporations is subject to the scrutiny of the Public Utility Commission. I believe this is another reason PGrW should be exempted as provided in Section 4 of the Act.
Accordingly, I would grant PGrW a refund for liquid fuel taxes paid from the effective date of Section 4 of the Act, April 1, 1970, to the present.
As to the interest issue, I concur with the majority since, in my view, Section 17 of the Act, 72 P.S. §2611q, when read in conjunction with Section 503 of the Fiscal Code,6 does not authorize interest on refunds of liquid fuel tax. I agree with the majority that Purdy Estate, 447 Pa. 439, 291 A.2d 93 (1972) controls.

 Act of May 21, 1931, P.D. 149, as amended, 72 P.S. §2611d.


 Act of May 2, 1945, P.D. 382, 53 P.S. §301 et seq.


 This was established by a stipulation oí counsel.


 Section 301 of the Public Utility Code, Act of May 28,- 1937, P.L. 1053, as amended, 66 P.S. §1141.


 Section 401 of the Public Utility Code, 66 P.S. §1171.


 Act of April 9, 1929, P.L. 343, as amended, 72 P.S. §503.